Citation Nr: 1725536	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the lumber spine

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 




INTRODUCTION

The Veteran served in the Air Force from June 1961 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which, declined to reopen the Veteran's claim for service connection for type II diabetes mellitus and denied service connection for arthritis of the lumbar spine, among other claims raised by the Veteran.  The Veteran in his August 2013 VA Form 9, substantive appeal, perfected an appeal in only the claims listed on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

As a general rule, when a Veteran fails to report for a scheduled hearing without good cause, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  However, requests for a change in a Board hearing date may be made at any time up to two weeks before the scheduled date of the hearing.  38 C.F.R. § 20.704(c).  Such requests must be in writing and must show good cause why a new hearing date is necessary.  Id.  If good cause is shown, the hearing will be rescheduled for the next available hearing date after the Veteran or his representative gives notice that the contingency which gave rise to the request for postponement has been removed.  Id. 

The Veteran was scheduled for a video-conference hearing before the Board to be held on January 14, 2015.  Although he failed to report for the hearing, the record reflects that on January 9, 2015, the AOJ received notice that the Veteran was unable to appear as scheduled and requested that his hearing be rescheduled.  

In light of the Veteran's explicit request to reschedule his hearing prior to his assigned hearing date, remand is warranted to reschedule a video-conference Board hearing for the Veteran.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


